Title: To George Washington from Colonel Daniel Morgan, 23 December 1777
From: Morgan, Daniel
To: Washington, George



Sir
23d Decr 1777

Several of the Captns of the Detach’d parties put themselves under my Command, I took Charge of them fixed upon a place of randisvouz, and detach’d Companies to scout round the enemies lines, Colo. Butler fell in with a Troop of horse took ten men twelve horses and retook a man [of] Capt. Lees—the rest Narowly escaped, the other parties had no success, thay are by no means fit for scouts, being taken promiscuously from the regts, when thay ought to have been pick’d men, and thay all Came out without provisions which renders them almost useless thay stragle at such a rate that if the enemy was any wais interprising thay might get two from us, whare we would take one of them, which makes me Wish General How would go in least any acsident 

might happen us, we have retired to spring field meeting house whare we keep a strong guard and intend to go to thair lines early in the morning, if any thing remarkably happens you shall have the earliest Notice of it, three or four of the detachd Companies has been on the North side of darby Creak, that I have Not heard from, parhaps they have done something clever. I am with much esteem your obedient servt

Danl Morgan

